         Case 1-20-42826-nhl          Doc 54      Filed 02/26/21    Entered 02/26/21 17:19:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X

In re:                                                          Chapter 11

ADMIRAL PROPERTY GROUP LLC,                                     Case No.: 20-42826 (NHL)

                                       Debtor.
---------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

NATHANAEL F. MEYERS, hereby certifies under penalty of perjury:

          1. I am not a party to the action, am over 18 years of age and reside in Hamilton, New
Jersey.
          2. On the 26th day of February, 2021, I caused to be served true and correct copies of:

          ● Motion For Entry Of Order Pursuant To Bankruptcy Rule 9019 Approving Stipulated
Order Regarding Secured Claim Of Fort Amsterdam Capital, LLC, with attached Exhibit A, (the
“Motion”) [Doc. No. 53]; and
          ● Notice Of Presentment of Motion [Doc. No. 53-1] via FIRST CLASS MAIL upon:

                       ALL PARTIES ON THE ANNEXED SERVICE LIST

by depositing true copies of same enclosed in post-paid, properly addressed wrappers in an
official depository under the exclusive care and custody of the United States Postal Service
within the State of New York.

Dated: February 26, 2021



                                                             /s/ Nathanael F. Meyers
                                                             Nathanael F. Meyers




{01091951.DOCX;1 }935203
       Case 1-20-42826-nhl        Doc 54   Filed 02/26/21   Entered 02/26/21 17:19:09




                           MASTER SERVICE LIST AS OF 2/26/21
157 BEACH 96TH STREET
HOLDER, LLC
256 WEST 116TH STREET
NEW YORK, NY 10026
AHMUTY, DEMERS & MCMANUS
200 I.U. WILLETS ROAD
ALBERTSON, NY 11507
BIG APPLE COMPACTOR
64-20 LAUREL HILL BLVD
WOODSIDE, NY 11377
BOROWIDE ELECTRIC
36-07 20TH AVE
ASTORIA, NY 11105
CORP. COUNSEL FOR NYC
100 CHURCH STREET
NEW YORK, NY 10007
CROSS FIRE AND SECURITY
1756 86TH ST
BROOKLYN, NY 11214
ELITE DOORS
960 ALABAMA AVE
BROOKLYN, NY 11207
EVEREST SCAFFOLDING
1150 LONGWOOD AVE
BRONX, NY 10474
INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101-7346
JOEL SHAFFERMAN
SHAFFERMAN & FELDMAN LLP
137 FIFTH AVENUE, 9TH FL.
NEW YORK, NY 10010
KOBAX MASONRY
33 DOBBIN ST
BROOKLYN, NY 11220




{01091951.DOCX;1 }935203
       Case 1-20-42826-nhl   Doc 54   Filed 02/26/21   Entered 02/26/21 17:19:09




KONE ELEVATOR
47-36 36TH ST
LONG ISLAND CITY, NY 11101
METRO MECHANICAL
8815 DITMAS AVE
BROOKLYN, NY 11236
NEW YORK STATE DEPT. OF
FINANCE
ATTN: BANKRUPTCY SPECIAL
PO BOX 5300
ALBANY, NY 12205
NK PLUMBING
24-63 46TH STREET
ASTORIA, NY 11103
NYC DEPT. OF FINANCE
345 ADAMS STREET, 3RD FL.
ATTN: LEGAL AFFAIRS
BROOKLYN, NY 11201
OFFICE OF THE ATTORNEY
GENERAL
28 LIBERTY ST.
NEW YORK, NY 10005
QUICK FAST CORP
2346 E 70TH ST
BROOKLYN, NY 11234
SECURE EYE SYSTEMS
8723 3RD AVE, 2ND FLOOR
BROOKLYN, NY 11209
SKY WINDOWS
2545 STILLWELL AVE
BROOKLYN, NY 11223
US ATTY OFFICE – EDNY
BANKRUPTCY PROCESSING
271-A CADMAN PLAZA EAST
ATTN: ARTEMIS LEKAKIS
BROOKLYN, NY 11201




{01091951.DOCX;1 }935203
       Case 1-20-42826-nhl   Doc 54   Filed 02/26/21   Entered 02/26/21 17:19:09




J. LOGAN RAPPAPORT
PRYOR & MANDELUP, L.L.P.
675 OLD COUNTRY ROAD
WESTBURY, NEW YORK 11590
RACHEL WOLF, ESQ.
OFFICE OF THE UNITED STATES TRUSTEE
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014
MICHAEL J. BONNEVILLE, ESQ.
DANIEL N. ZINMAN ESQ.
KRISS & FEUERSTEIN LLP
360 LEXINGTON AVENUE, SUITE 1200
NEW YORK, NEW YORK 10017
RICHARD MEJIA
C/O ASHER & ASSOCS., P.C.
111 JOHN STREET
14TH FL.
NEW YORK, NY 10038
ADMIRAL INSURANCE BROKER
6833 SHORE ROAD
SUITE 1
BROOKLYN, NY 11220
KOBAX CORP.
C/O SABAJ LAW PC
121A NASSAU AVE
BROOKLYN, NY 11222




{01091951.DOCX;1 }935203
